Title: From George Washington to Brigadier General William Smallwood, 18 April 1778
From: Washington, George
To: Smallwood, William



Dear Sir
Head Quarters Valley Forge 18th April 1778

I have this moment recd yours of yesterday by Capt. patton. Suffering so audacious an insurrection as that you mention, to go unpunished or to gain any head, will be of so dangerous a tendency, that I desire you will immediately take the most effectual means to suppress it. As you have scarce any Baggage to incumber you, you may, if the Case requires it, send what little you have, somewhere back of Wilmington under a proper guard, and march with all the remainder of the division against the insurgents. But as I suppose by the time this reaches you, you will have heard something more certain, you can proportion your force to the occasion. If you can crush them at once and seize the Ring leaders it will put an end to any further trouble.
I will direct the Commy General to take the speediest methods of relieving Capt. Patton from the engagements which he has entered into for the public—The Act of Congress against persons supplying the Enemy with provision continued in force untill the 10th of this Month, but if you succeed in your intended expedition, perhaps some more worthy of being made examples of may fall into your hands, and therefore I would have you suspend the Execution of any of those convicted, till you see the issue of the disturbance in Kent—I shall be glad to have a line from you by Retu⟨rn⟩ of the Express. I am &c.

P.S. All communication between the City of Philada and the lower Counties should be now totally stopped if possible.

